MOORE, P. J.
I concur.
It should be added, however, that the right to be protected in the preservation of one’s homestead is of serious concern to the state. The scheme of maintaining a barrier about a man’s home is perpetuated so that by reason of flood, fire or mismanagement, his family will not be lodged beneath the elements or the stars. Provision for him who may shudder and be afraid when the wolf comes scratching at his door was not made for the purpose of enabling him to cheat his neighbor but so that the serenity of society may be promoted and encouraged. Neither the welfare of a family, its comforts, its health and happiness, nor the arts which flourish only among a contented people, can be maintained with a crescendo of zeal and patriotic fervor if every constituent of the state be subject to removal from his castle for debt.
The vulgar notion of persons to cheat their creditors by concealing their movables or clouding their titles is not to be commended. But despite such acts, the owner of a homestead may not be penalized. for his indiscretion- by erasing his homestead from the official records. Indeed, it is not necessary for a man to impair the title to his homestead *331because the state has generously constructed a bulwark around his “exempt” possessions which, if he chooses, may protect him against invasions of the righteous. If by reason of dishonest motive or of excessive zeal he may attempt to frustrate the minions of the law in the execution of judicial process, he cannot thereby be deprived of a right vouchsafed to him by the Constitution and the law. Inasmuch as appellant is unable to steal from himself his act in beclouding the title of his homestead by a transfer thereof neither impaired the rights of respondent nor caused detriment to anyone.
Therefore, because the judgment herein would, if undisturbed, deprive appellant of a valuable legal right, it should be reversed, as demonstrated by Mr. Justice Fox.
Ashburn, J., dissented.